         Case 5:20-cv-01029-PA-AS Document 13 Filed 10/15/20 Page 1 of 2 Page ID #:274

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL
   No.           EDCV 20-01029-PA (AS)                                 Date    October 15, 2020
   Title         Francisco Xavier Carbajal v. Food Services, et. al.,



   Present: The Honorable        Alka Sagar, United States Magistrate Judge
                 Alma Felix                                                 Not reported
                Deputy Clerk                                         Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                         Not present
   Proceedings (In Chambers):                  ORDER TO SHOW CAUSE RE LACK OF
                                               PROSECUTION


        On August 25, 2020, the Court issued an Order dismissing the First Amended Complaint
in this action with leave to amend and directed Plaintiff to file a Second Amended Complaint
no later than thirty days, or September 25, 2020, if he still wished to pursue this action. (Dkt. No.
11). Plaintiff was “explicitly cautioned that failure to timely file a Second Amended Complaint
may result in a recommendation that this action, or portions thereof, be dismissed with prejudice
for failure to prosecute and/or failure to comply with court orders. See Fed. R. Civ. P. 41(b).”
Id., at 19.
       To date, Plaintiff has failed to file a Second Amended Complaint or seek additional time
to do. Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing, no later than
October 30, 2020, why this action should not be dismissed with prejudice for failure to prosecute.
This Order will be discharged upon the filing of a Second Amended Complaint that complies
with the Court’s previous orders or upon the filing of a declaration under penalty of perjury stating
why Plaintiff is unable to file a Second Amended Complaint. A copy of the Court’s August 25,
2020 Order, (Dkt No. 11), is attached for Plaintiff’s convenience.

      If Plaintiff no longer wishes to pursue this action, he may request a voluntary dismissal
pursuant to Federal Rule of Civil Procedure 41(a)(1). A notice of dismissal form is attached for




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 1 of 2
         Case 5:20-cv-01029-PA-AS Document 13 Filed 10/15/20 Page 2 of 2 Page ID #:275

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL
   No.          EDCV 20-01029-PA (AS)                                    Date       October 15, 2020
   Title        Francisco Xavier Carbajal v. Food Services, et. al.,

Plaintiff’s convenience. Plaintiff is warned that a failure to timely respond to this Order will
result in a recommendation that this action be dismissed with prejudice under Federal Rule of
Civil Procedure 41(b) for failure to prosecute and obey court orders.

         IT IS SO ORDERED.

cc:      Percy Anderson, United States District Judge


                                                                                0       :   00
                                                  Initials of Preparer                AF




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                     Page 2 of 2
